DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 05/28/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010465415.1 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1, line 5, “the multifunctional bracket at least”, should read, “the multifunctional bracket has at least”

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).  
Claim 3, lines 3-4, “fixture blocks.”
Claim 4, lines 2-3, “Wherein an elastic mechanism is arranged on each of inner side surfaces of the main body relative to the fork frame and the bottom support”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Two draw bar fixing racks (3).
	
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “531” has been used to designate both “two symmetrical frame bodies” and “corresponding rack bodies”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9, lines 3-4, the “adjusting mechanism.” 
Claim 17, lines 3-4, the “adjusting mechanism.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-7, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “both ends”, in line 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner what “both ends” comprises, when the bottom support is depicted as a rectangular structure in figures 3-6.  Claims 3-7, and 11-16 are also rejected by virtue of dependence on claim 2.
Claim 2 recites the limitation, “the rotating shaft”, in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the “rotating shaft” connected to the bottom support (521), appears to be distinct from the fork frame rotating shaft (54) referenced earlier in the claim. As written, there isn’t a clear distinction between the two rotating shafts, rendering claim 2 indefinite.  Claims 3-7, and 11-16 are also rejected by virtue of dependence on claim 2.
Claim 4 recites the limitation “wherein an elastic mechanism is arranged on each of inner side surfaces of the main body relative to the fork frame and the bottom support”, in lines 2-3. The scope of this limitation is unclear to the examiner, rendering claim 3 indefinite. Additionally, the examiner notes that in reference to the drawings (Figs. 3-6), the elastic mechanisms (55, 56) appear to be integrated into a single inner surface, rather than a plurality of inner side surfaces. For examination purposes this limitation will be interpreted as the elastic mechanism being positioned on the inner side surface of the main body. Claims 5, and 13-14 are also rejected by virtue of dependence on claim 4.
Claim 8 recites the limitation, “a first section of the draw bar.” In view of the both the claims and the disclosure, it is unclear to the examiner what “a first section of a draw bar” is intended to indicate, rendering claim 8 indefinite. For examination purposes the “first section of a draw bar” will be interpreted as the section of the draw bar which receives the bracket fixing seat. Claim 17 is also rejected by virtue of dependence on claim 8.
Claim 10 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation, "A multifunctional suitcase, comprising a suitcase body, wherein the suitcase body is provided with the draw bar structure with the multifunctional bracket", in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Distefano (US 20160113388 A1).

	Regarding Claim 1, Distefano teaches a draw bar structure (1) with a multifunctional bracket (20, 40), comprising a draw bar body (P, H), wherein a bracket fixing seat (60) is transversely arranged between two draw bars (P) of the draw bar body (P, H); the multifunctional bracket (20, 40) is fixed on the bracket fixing seat (60) and positioned between the two draw bars (P); the multifunctional bracket (20, 40) is of a foldable structure (wherein the multifunctional bracket structure (20, 40) is seen folded in Fig. 5, and unfolded in Fig. 6); and the multifunctional bracket (20, 40) at least has one functional surface (20) after unfolded (Fig 6). (Figs. 5-7; [0101] – [0104])

	Regarding Claim 8, Distefano teaches all of the elements of the invention described in claim 1 above; 
	Distefano further teaches wherein the bracket fixing seat (60) is fixed at an upper end (as seen in Figs. 4-7) of the draw bar (P) or on a first section (upper telescoping rod of P) of the draw bar (P). (Figs. 5-7; [0102])

	Regarding Claim 9, Distefano teaches all of the elements of the invention described in claim 1 above; 
	Distefano further teaches wherein an adjusting button (68) is arranged on the bracket fixing seat (60); an adjusting mechanism (between support 63, stop 66, slit 67, and grip 68) is arranged inside the bracket fixing seat (60); and the draw bar (P) is locked ( Wherein Distefano teaches; “The grip allows a user's finger or thumb to move a stop 66 within a support 63 to lock the position of the support assembly 60 upon one pole”) or unlocked by the adjusting mechanism (between support 63, stop 66, slit 67, and grip 68) under control of the adjusting button (68), so that the bracket fixing seat (60) can be movably adjusted up (Fig. 9a) and down (Fig. 9b) relative to the draw bar (P). (Figs. 6-10a; [0106]-[0109])

	Regarding Claim 10, Distefano teaches all of the elements of the invention described in claim 1 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

	Regarding Claim 17, Distefano teaches all of the elements of the invention described in claim 8 above; 
	Distefano further teaches wherein an adjusting button (68) is arranged on the bracket fixing seat (60); an adjusting mechanism (between support 63, stop 66, slit 67, and grip 68) is arranged inside the bracket fixing seat (60); and the draw bar (P) is locked ( Wherein Distefano teaches; “The grip allows a user's finger or thumb to move a stop 66 within a support 63 to lock the position of the support assembly 60 upon one pole”) or unlocked by the adjusting mechanism (between support 63, stop 66, slit 67, and grip 68) under control of the adjusting button (68), so that the bracket fixing seat (60) can be movably adjusted up (Fig. 9a) and down (Fig. 9b) relative to the draw bar (P). (Figs. 6-10a; [0106]-[0109])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6-7, 11-12, and 15-16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Distefano (US 20160113388 A1), in view of McConnelll et al. (US 4828211 A).

	Regarding Claim 2, Distefano, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the multifunctional bracket comprises a bottom support, a main body and a fork frame, wherein the top of the main body is fixed on the bracket fixing seat; the fork frame is fixed at the upper end of the main body by a fork frame rotating shaft, and the fork frame can be unfolded or folded relative to the main body; both ends of the bottom support are connected to the lower end of the main body by the rotating shaft; the bottom support can be folded up and down relative to the main body by taking the rotating shaft as a supporting point; and the fork frame is covered in the bottom support when the bottom support is in a folded state.
	Wherein Distefano teaches the top of a multifunctional bracket main body (20,40) affixed to a bracket fixing seat (60). (Fig 6). (Figs. 5-7, 11; [0101] – [0104])
	McConnell et al. further teaches a multifunctional bracket (10) comprising a bottom support (12), a main body (10) and a fork frame (20), wherein the top of the main body is fixed on the bracket fixing seat; the fork frame (20) is fixed at the upper end of the main body (10) by a fork frame rotating shaft (30), and the fork frame (20) can be unfolded (Fig. 12) or folded (Fig. 13) relative to the main body (10); both ends (12a and 12c) of the bottom support (12) are connected to the lower end of the main body (12) by the rotating shaft (16); the bottom support (12) can be folded up (Fig. 13) and down relative to the main body (Fig. 12) by taking a rotating shaft (16) as a supporting point; and the fork frame (20) is covered in the bottom support (12) when the bottom support (12) is in a folded state (wherein McConnell et al. teaches “the back panel 11 can be concealed behind the base of the panel when the latter is folded upwardly to enclose the front of the support together with the retracted clamp 20 as illustrated in FIG. 13”). (Figs. 1, 12-13; Col. 2, Lines 31-46)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage with a multifunctional bracket as taught by Distefano, and substitute the multifunctional bracket for a beverage holder as taught by McConnell et al. Wherein Distefano anticipates using a multifunctional bracket to provide a surface for stowing a drink ([0097]), and wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a telescoping shelving bracket on luggage, for a cup holder bracket incorporating forks and a tray in order for the user to better secure a beverage while maneuvering the luggage.

    PNG
    media_image1.png
    407
    554
    media_image1.png
    Greyscale

	
	Regarding Claim 3, Distefano, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein symmetrical slots are formed in the fork frame rotating shaft; raised fixture blocks are arranged on the top of the fork frame and correspondingly clamped into the slots respectively; and the fixture blocks drive the fork frame to horizontally move along the slots relative to the main body.
	McConnell et al. further teaches wherein symmetrical slots (36) are formed in the fork frame rotating shaft (30); raised fixture blocks (27) are arranged on the top of the fork frame (20, 20a) and correspondingly clamped into the slots (36) respectively; and the fixture blocks (27) drive the fork frame (20) to horizontally move along the slots relative to the main body (10). (Wherein McConnell teaches “The invention provides a clamping member or holder which has a pair of independent arms each of which may be moved laterally independently of the other to any one of several selected positions thereby making it possible to adjust the size of the opening between the arms to accommodate the beverage container”). (Figs. 2-3, 4-9; Col. 1, Lines 60-68; Col. 3, lines 13-46)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescoping luggage cup-holder as taught by Distefano, modified above, and provide a slotted attachment mechanism as taught by McConnell et al. Wherein through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to for a slotted attachment mechanism, in order to provide the user with the ability to adjust the horizontal position of the clamping forks and select a clamping diameter to accommodate a variety of beverage container sizes.

	Regarding Claim 6, Distefano, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein raised guard bars are arranged at the periphery of an inner surface of the bottom support.
	McConnell et al. further teaches wherein raised guard bars (12a-12d in modified Figure 1 above) are arranged at the periphery of an inner surface of the bottom support (12).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescoping luggage cup-holder as taught by Distefano, modified above, and provide for a raised guard bars as taught by McConnell et al. Wherein through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for raised guard bars on a bottom support, in order to advantageously protect a beverage from sliding out of the fork arms if the luggage is tilted.  

	Regarding Claim 7, Distefano, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the fork frame is composed of two symmetrical frame bodies; and an opened perforation is formed between the opposite frame bodies.
	McConnell et al. further teaches a multifunctional bracket (10) wherein a fork frame (20) is composed of two symmetrical frame bodies (22, 22a); and an opened perforation (21) is formed between the opposite frame bodies (22, 22a). (Wherein McConnell et al. teaches “In this invention, the clamp 20, instead of being a unitary structure consists of a pair of individual arms 22 and 22a. These arms are identical except that one is left and the other is right.”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescoping luggage cup-holder as taught by Distefano, modified above, and provide for a fork frame composed of two symmetrical bodies forming a hole as taught by McConnell et al. Wherein through use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for two symmetrical bodies in a fork frame, in order to provide a receptacle that can advantageously carry a beverage for a user.

	Regarding Claim 11, Distefano, modified above, teaches all of the elements of the invention described in claim 2 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

	Regarding Claim 12, Distefano, modified above, teaches all of the elements of the invention described in claim 3 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

	Regarding Claim 15, Distefano, modified above, teaches all of the elements of the invention described in claim 6 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

	Regarding Claim 16, Distefano, modified above, teaches all of the elements of the invention described in claim 7 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

Claims 4-5, and 13-14, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Distefano (US 20160113388 A1), McConnell et al. (US 4828211 A), in view of and further in view of Huang (US 5072909 A).

	Regarding Claim 4, Distefano, modified above, teaches all of the elements of the invention described in claim 2 above except; wherein an elastic mechanism is arranged on each of inner side surfaces of the main body relative to the fork frame and the bottom support; each elastic mechanism is a plastic rack body raised from the main body; the plastic rack body and the main body are integrally molded; and the elastic mechanism is abutted against the fork frame and the bottom support by utilizing elasticity of the plastic rack body.
	Wherein McConnell et al. teaches vertical spring elements (17) attached by connectors (18) on the surface of a main body (11). (Figs. 1-6; Col. 2, lines 46-52)
	Distefano, modified above, does not teach plastic rack bodies.
	Huang further teaches wherein an elastic mechanism (18) is arranged on the inner side surface of the main body (10) relative to the fork frame (3) and the bottom support (12); each elastic mechanism (18) is a plastic rack body (as seen in Fig. 1) raised from the main body (10); the plastic rack body (18) and the main body (10) are integrally molded (wherein Huang teaches “Since the plate body 10 of the fixing plate and the two pairs of spring leaves 18a, 18b are integrally moulded, it is not necessary to provide spring leaves to the plate body 10”); and the elastic mechanism (18) is abutted against the fork frame (3) and the bottom support (2) by utilizing elasticity of the plastic rack body (18). (Wherein Huang et al. teaches “the left and right arms 3a, 3b and the fixing plate 2 can be elastically supported to keep them in a horizontal state.” (Fig. 1; Col. 3, lines 8-15; Col. 3, lines 38-47)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescoping luggage cup-holder as taught by Distefano, modified above, and substitute attached leaf springs for integrally molded plastic rack bodies as taught by Huang. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute affixed rack bodies for integrally molded plastic rack bodies, in order improve the durability of the rack bodies, in addition to streamlining the manufacturing process by reducing the quantity of fasteners and components affiliated with a attaching a leaf spring.

	Regarding Claim 5, Distefano, modified above, teaches all of the elements of the invention described in claim 4 above except; wherein one surface of the plastic rack body connected with the fork frame or the bottom support is a plane.
	Wherein McConnell et al. teaches a back panel (11) having a pair of vertical spring elements (17), wherein one surface is connected with the fork frame (20) and the bottom support plate in a plane (as seen in Figs. 1 and 12). (Figs. 1, 12; Col. 2, lines 46-52)
	Distefano, modified above, does not teach plastic rack bodies.
	Huang further teaches plastic rack bodies (18) connected to with a fork frame (3) and the bottom support plate (2) in a plane. (Wherein Huang teaches “can be elastically supported to keep them in a horizontal state so to form a 90° angle towards the fixing plate.”) (Fig. 1; Col. 3, lines 38-47)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the telescoping luggage cup-holder as taught by Distefano, modified above, and substitute attached leaf springs for integrally molded plastic rack bodies as taught by Huang. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute affixed rack bodies for integrally molded plastic rack bodies, in order improve the durability of the rack bodies, in addition to streamlining the manufacturing process by reducing the quantity of fasteners and components affiliated with a attaching a leaf spring.

Regarding Claim 13, Distefano, modified above, teaches all of the elements of the invention described in claim 4 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

	Regarding Claim 14, Distefano, modified above, teaches all of the elements of the invention described in claim 5 above; 
	Distefano further teaches a multifunctional suitcase (L), comprising a suitcase body (L), wherein the suitcase body (L) is provided with the draw bar structure (P, H) with the multifunctional bracket (20, 40) and wherein a containing space (10) is formed (O) in the back (as seen in Figs. 4-7) of the suitcase body (L) and positioned between the two draw bars (as seen in Fig. 6); the multifunctional bracket (20, 40) is inserted (Fig. 4) into the containing space (10); and while needing to be used, the multifunctional bracket (20, 40) is withdrawn (Fig. 5) from the containing space (10). (Figs. 4-7; [0101]-[0102])

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Gadbois (US 20140299428 A1), teaches a retractable table with a cup holder.
Tugo (https://www.amazon.com/exec/obidos/ASIN/B003U2Z50U/b00dra2xfa-20), teaches a drink holder mountable on a telescopic luggage handle.
Adachi et al. (US 20130092808 A1), teaches a cup holder.
Klugh et al. (US 20160227949 A1), teaches a vessel holder device attachable to a suitcase.
Liu (US 5318266 A), teaches a drink holder.
Isenga et al. (US 5423508 A), teaches a foldable support for a beverage container.
Huang (US 6047937 A), teaches a plastic foldable beverage holder incorporating protruding strips.
Dowell (US 20060243768 A1), teaches a beverage holder mounting bracket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784